NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               RICHARD REBSTOCK,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7169
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-1171, Judge Robert N. Davis.
                ______________________

                Decided: May 14, 2013
                ______________________

   RICHARD REBSTOCK, of Farmington, Missouri, pro se.

     JOSEPH E. ASHMAN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and MARTIN F. HOCKEY, Assistant Director. Of coun-
sel on the brief were MICHAEL J. TIMINSKI, Deputy
2                            RICHARD REBSTOCK   v. SHINSEKI

Assistant General Counsel and BRIAN D. GRIFFIN, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                ______________________

      Before DYK, LINN, and PROST, Circuit Judges.
PER CURIAM.
     Richard Rebstock appeals from an order of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) denying his petition for a writ of mandamus. We
affirm.
                      BACKGROUND
     In February 2012, Mr. Rebstock filed a petition for a
writ of mandamus with the Veterans Court alleging that
(1) the John J. Pershing Veterans Affairs Medical Center
wrongfully discharged and released him to Missouri state
authorities for his subsequent arrest, conviction, and
incarceration on state criminal charges, and (2) the Board
of Veterans Appeals (“Board”) failed to follow proper
protocol in processing his appeal of a compensation over-
payment determination by a Veterans Affairs Regional
Office (“RO”).
    In March 2012, while Mr. Rebstock’s petition was
pending before the Veterans Court, the Board remanded
Mr. Rebstock’s case concerning the overpayment determi-
nation to the RO with instructions to accommodate his
request for a hearing to the extent possible. In June
2012, the Veterans Court directed the Secretary of Veter-
ans Affairs to address the allegations in Mr. Rebstock’s
petition and provide documentation necessary to aid the
resolution of the matter. After the Secretary complied,
the Veterans Court denied Mr. Rebstock’s petition for
extraordinary relief. With respect to the first issue of
wrongful discharge, the Veterans Court held that Mr.
Rebstock had failed to demonstrate that the issuance of a
 RICHARD REBSTOCK   v. SHINSEKI                          3
writ was warranted because the matter related to a tort
or state criminal claim that was outside the Veterans
Court’s jurisdiction. With respect to the second issue of
the Board’s mishandling of his appeal, the Veterans Court
found that Mr. Rebstock failed to demonstrate that he
lacked adequate alternative means to attain the relief he
sought because the Board’s March 2012 remand to the RO
was still pending.
   The Veterans Court issued its judgment against Mr.
Rebstock on August 2, 2012. Mr. Rebstock then filed this
appeal.
                        DISCUSSION
    We review a Veterans Court’s denial of a writ of man-
damus for an abuse of discretion. See Lamb v. Principi,
284 F.3d 1378, 1384 (Fed. Cir. 2002). A writ of manda-
mus is an extraordinary remedy and should not be issued
unless the petitioner has no adequate alternative means
to attain the desired relief. See Cheney v. U.S. Dist. Court
for the Dist. of Columbia, 542 U.S. 367, 380–81 (2004).
The petitioner must satisfy the burden of showing that he
has a clear and undisputable right to the relief sought.
Id. at 381.
    The Veterans Court did not abuse its discretion in de-
termining that Mr. Rebstock failed to satisfy the exacting
standard for mandamus relief. First, the Veterans Court
correctly found that it may only review decisions of the
Board and therefore lacks jurisdiction over claims sound-
ing in tort or challenging the legality of a state criminal
conviction. See 38 U.S.C. §§ 7252(a), 7261(a). Second,
Mr. Rebstock’s challenge to the Board’s handling of his
appeal of the overpayment decision is premature, as that
appeal is currently pending and the Board has remanded
the case back to the RO with instructions to address Mr.
Rebstock’s request.     Finally, because Mr. Rebstock’s
informal brief does not raise any further challenges to the
Veterans Court’s decision, we affirm.
4                            RICHARD REBSTOCK   v. SHINSEKI
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.